Appellant renews his claim that the trial court erred in refusing to give his special charge No. 2. The bill of exceptions complaining of the refusal of this charge sets out that same was refused because it was covered by the main charge, and omits the word "solely." In the main charge the jury were told that if they believed appellant manufactured intoxicating liquor solely for medicinal purposes, or if they had a reasonable doubt thereof, they should find him not guilty. The special charge referred to sought to have the jury told that if they believed from the evidence that appellant manufactured the liquor alleged, for medicinal purposes, "or if you have a reasonable doubt as to whether he was manufacturing it for medicinal purposes, or for other purposes," they should find him not guilty. We are of opinion that the law of the case was covered by the main charge, and that the special charge mentioned added nothing in legal effect to the main charge, and, as stated in our original opinion, said special charge is open to the objection that it was liable to be construed by the jury as an instruction to acquit, even though the jury might have believed that appellant was making the whiskey for other than medicinal purposes. The main charge submitted the issue in form that has been approved many times and which appears to be plain and easily understood. The validity vel non of the special charge depends upon a grammatical construction which in the opinion of some might be as contended for by appellant, and in the opinion of others, might be of a different effect. If we had any doubt as to the jury's understanding of the charge as given, our view might be different.
Appellant again insists that because the officers who arrested him stated that at the time he was under the influence of liquor, this was not provable as part of the res gestæ. Appellant appears to be of the opinion that the testimony of the officers related to a time subsequent to his arrest. The officers testified that they went up to the still with drawn pistols; that appellant *Page 17 
and three other men were there, and that when they told said parties to stick up their hands, appellant said: "Well, boys, you have caught me, and caught me with my breeches down." The officer testified "He was under the influence of whiskey at that time." We have no doubt of this being part of the res gestæ and provable as such.
The motion for rehearing will be overruled.
Overruled.
Morrow, P. J., absent.